Citation Nr: 0814631	
Decision Date: 05/02/08    Archive Date: 05/12/08

DOCKET NO.  06-39 528	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for coronary artery 
disease, claimed as a heart disorder, secondary to service-
connected post-traumatic stress disorder (PTSD).

2.  Entitlement to service connection for arthritis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse




ATTORNEY FOR THE BOARD

M. C. Graham, Counsel


INTRODUCTION

The veteran served on active duty from July 1952 to June 
1954.

The instant appeal arose from a February 2006 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO), in St. Petersburg, Florida, which denied the claims on 
appeal.

The issue of entitlement to coronary artery disease is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDING OF FACT

Arthritis was not manifested in service or for many years 
following service discharge, and has not been related by 
competent medical evidence to any disease or injury sustained 
during the veteran's period of service.


CONCLUSION OF LAW

Arthritis was not incurred in or aggravated by the veteran's 
active military service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303 (2007).




REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran contends that service connection is warranted for 
arthritis, primarily in his knees, because while in service 
he was exposed to cold weather in Korea when he spent a lot 
of time on his knees.  He also indicated that there could 
have been trauma to his knees when he fell 30 feet during a 
mudslide in service.  He also complaints of pain in the feet.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West 2002).  Certain 
disabilities, including arthritis, may be presumed to have 
been incurred in service if shown to have manifested to a 
compensable degree within one year after the date of 
separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 
C.F.R. §§ 3.307 , 3.309.

There is no evidence of arthritis manifested to a compensable 
degree within one year of service; therefore, service 
connection for arthritis on a presumptive basis is not 
warranted.  A September 1954 VA examination report noted 
normal station, gait and squatting on orthopedic examination.  
The veteran's only complaint was of occasional back pain.  No 
objective pathology was found and X-rays of the lumbosacral 
spine and left elbow were negative.  He testified before the 
undersigned in 2008 that he first started seeking treatment 
for his joints in the "middle of [sic] late 60s", about 10 
years after his separation from service.

Service connection for arthritis is not warranted on a direct 
basis because the preponderance of the evidence is against 
finding that the veteran's arthritis was incurred in service 
or is related to service.  Private medical records dated in 
1999 and 2000 reveal that the veteran was diagnosed with 
osteoarthritis of the knees and underwent bilateral total 
knee replacements.  A 2005 VA examination report diagnosed 
generalized arthritis.

A review of the service medical records reflects no 
complaint, treatment, or diagnosis referable to arthritis or 
the knees.  His 1954 separation examination noted that 
clinical evaluation of the lower extremities was normal.  

The first post-service medical record which refers to a knee 
disorder is dated in 1999, over 40 years after the veteran's 
period of service ended.  As noted above, the veteran 
testified that he first sought treatment for his knees about 
10 years after service in the mid-1960s.  See March 2008 
hearing transcript at 8.  He also testified that he was first 
diagnosed with arthritis in the 1970s.  See March 2008 
hearing transcript at 16.  Evidence of such a prolonged 
period without apparent medical complaint weighs against the 
claim.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  In 
addition, while the veteran is competent to report what he 
experienced, in view of the absence of any evidence of 
complaints for many years, the Board of Veterans' Appeals 
(Board) accords his current assertions little probative 
weight.  

The claim is denied because the preponderance of the evidence 
shows that arthritis was not incurred in service and there is 
no nexus between his arthritis and service.  The record 
contains no competent medical opinion which provides a nexus 
between arthritis and service.  While the veteran has stated 
that his current knee problems are related to service, as a 
lay person, he has no competence to give a medical opinion on 
the etiology of a condition.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  While the veteran is competent to relate 
his observable symptoms, like knee and foot pain, his 
statements in support of the claim are outweighed by the 
medical evidence.  

While the Board has sympathetically considered the arguments 
advanced by the appellant, it concludes that the 
preponderance of the evidence is against the claim on appeal.  
When the preponderance of evidence is against a claim, it 
must be denied.  38 U.S.C.A. § 5107.  

Duty to Notify and Duty to Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the appellant in March 2005 that fully 
addressed all four notice elements and were sent prior to the 
initial AOJ decision in this matter in February 2006.  The 
letter informed the appellant of what evidence was required 
to substantiate the claim and of the appellant's and VA's 
respective duties for obtaining evidence.  The appellant was 
also asked to submit evidence and/or information in his 
possession to the AOJ.

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United 
States Court of Appeals for Veterans Claims (Court) held 
that, upon receipt of an application for a service-connection 
claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require 
VA to review the information and the evidence presented with 
the claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating, or is necessary to 
substantiate, each of the five elements of the claim, 
including notice of what is required to establish service 
connection and that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.  

In this case, the notice provided in a May 2006 letter 
addressed the rating criteria or effective date provisions 
that are pertinent to the appellant's claims.  The Dingess 
notice was not satisfied prior to the initial unfavorable 
decision on the claims by the AOJ.  However, this error was 
cured by the issuance of the October 2006 supplemental 
statement of the case (SSOC).  See Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006) (where notice was not provided 
prior to the AOJ's initial adjudication, this timing problem 
can be cured by the Board remanding for the issuance of a 
VCAA notice followed by readjudication of the claim by the 
AOJ) see also Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006) (the issuance of a fully compliant VCAA notification 
followed by readjudication of the claim, such as a statement 
of the case (SOC) or SSOC, is sufficient to cure a timing 
defect).  

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a veteran's claim for benefits, there are 
four factors for consideration.  These four factors are:  
(1) whether there is competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability; (2) whether there is evidence establishing that 
an event, injury, or disease occurred in service, or evidence 
establishing certain diseases manifesting during an 
applicable presumption period; (3) whether there is an 
indication that the disability or symptoms may be associated 
with the veteran's service or with another service-connected 
disability; and (4) whether there otherwise is sufficient 
competent medical evidence of record to make a decision on 
the claim.  38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court of Appeals 
for Veterans Claims has stated that this element establishes 
a low threshold and requires only that the evidence 
"indicates" that there "may" be a nexus between the 
current disability or symptoms and the veteran's service.  
The types of evidence that "indicate" that a current 
disability "may be associated" with military service 
include, but are not limited to, medical evidence that 
suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

In this case, an examination and medical opinion do not need 
to be obtained as there is no evidence establishing that 
arthritis was incurred in service or that an event took place 
in service which led to the development of arthritis.  
Further, there is no evidence establishing that arthritis 
manifested during the presumptive period.  In addition, there 
is no indication that arthritis may be associated with the 
veteran's service.  There is no medical evidence suggesting 
such a nexus and there is no evidence of continuity of 
symptomatology.

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained VA outpatient 
treatment records and service medical records.  The veteran 
submitted private treatment records.  He was also provided an 
opportunity to set forth his contentions during a hearing 
before the undersigned in 2008.  Accordingly, the duty to 
assist has been satisfied in this regard.  Significantly, 
neither the appellant nor his representative has identified, 
and the record does not otherwise indicate, any additional 
existing evidence that is necessary for a fair adjudication 
of the claims that has not been obtained.  Hence, no further 
notice or assistance to the appellant is required to fulfill 
VA's duty to assist the appellant in the development of the 
claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 
F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).


ORDER

Entitlement to service connection for arthritis is denied.




REMAND

With regard to the heart disorder claim, a remand is required 
in order to obtain pertinent federal and private medical 
records identified by the appellant and in order to obtain an 
adequate VA medical opinion.

The claims folder contains a March 2005 medical opinion from 
a Y. H. Wong, M.D.,  which supports the claim.  However, the 
statement does not include any rationale or support for the 
medical opinion.  The veteran has identified Dr. Wong as his 
primary care physician.  See April 25, 2005 written statement 
from the veteran.  Accordingly, Dr. Wong's treatment records 
should be obtained, and he should be asked to provide a 
written basis for his March 2005 medical opinion.

An April 2005 written assessment from Dr. A.S. Goldsmith 
indicated that he was the veteran's treating cardiologist.  
Accordingly, Dr. Goldsmith's treatment records should be 
obtained.

The veteran provided an authorization and consent forms 
signed on April 25, 2005, for treatment records from (1) 
Ormond Memorial Hospital dated in October 2000 which 
pertained to his heart attack and quadruple bypass surgery; 
and (2) Westchester Medical Center dated in approximately 
July 1978 for triple bypass heart surgery.  It does not 
appear that any attempts were made to develop these records. 

In a written statement dated December 8, 2006, the veteran 
reported that he had been receiving Social Security 
Administration (SSA) disability benefits since 1978 as a 
result of his heart problems.  

On review of the record, the Board finds that medical 
professionals have presented different and conflicting 
opinions as to a relationship between the veteran's service-
connected PTSD and his coronary artery disease.  As mentioned 
above, a March 2005 medical opinion from the veteran's 
primary physician supports a connection between the PTSD and 
the heart disease; however, the opinion does not include any 
rationale or support for that conclusion.  On the other hand, 
a July 2005 addendum to a VA medical examination report 
concludes, in its entirety, "The coronary heart disease is 
less likely as not caused by or a [sic] result of PTSD."  
Therefore, that negative opinion also does not provide any 
rationale or support for that conclusion.  Further, the 
veteran's treating cardiologist stated that "there may be a 
link between stress and coronary disease, although I cannot 
be sure."  The veteran has also provided numerous medical 
articles which note conclusions of medical studies that 
suggest, for example, that veterans with symptoms of PTSD are 
at greater risk of heart attacks as they age.  See January 
2007 Daytona New Journal article.

Accordingly, the case is REMANDED for the following action:

1.  After obtaining any necessary 
authorization, obtain all medical records 
pertaining to heart disease from:

a.  Dr. Yu Ho Wong, 320 N. Clyde 
Morris Blvd., Suite A, Daytona 
Beach, FL  32114.  Also, request 
that Dr. Wong provide the rationale 
for his March 2005 medical opinion 
that the stress of the veteran's 
combat in service probably caused 
his heart attack in 2000; and  

b.  Dr. Alan S. Goldsmith, 
Cardiology Consultants, P.A., 695 N. 
Clyde Morris Blvd., Daytona Beach, 
FL  32115; and

c.  Dr. John Holt, 588 Sterthaus 
Ave., Ormond Beach, FL  32174; and

d.  Ormond Memorial Hospital, 875 
Sterthaus Ave., Ormond Beach, FL  
32174 dated in October 2000 which 
pertained to his heart attack and 
quadruple bypass surgery; and

e.  Westchester Medical Center, 95 
Grasslands Rd., Valhalla, NY  10595 
in approximately July 1978 for 
triple bypass heart surgery.

2.  Develop all records with regard to the 
veteran from the SSA, including medical 
records, associated with his disability 
claim.

3.  Thereafter, obtain a medical opinion, 
with examination if necessary, for the 
purpose of determining whether there is a 
relationship between the veteran's 
service-connected PTSD and his coronary 
artery disease.  Such examination is to 
include a detailed review of the evidence 
in the claims folder, including the 
veteran's medical history, the medical 
articles, and the medical opinions of Dr. 
Wong (March 2005) and Dr. Larow (July 2005 
VA examination addendum).  The veteran's 
claims folder in its entirety is to be 
furnished to the examiner in connection 
with this opinion.  The examiner should 
provide a professional opinion, with 
supporting rationale, as to whether it is 
at least as likely as not that the 
veteran's coronary artery disease is 
proximately due to or the result of his 
service-connected PTSD.  Any other 
service-related etiology for the coronary 
artery disease should be fully set forth.

4.  Thereafter, readjudicate the claim for 
service connection for coronary artery 
disease.  If the benefit sought on appeal 
remains denied, the veteran and his 
accredited representative, if any, should 
be issued a supplemental statement of the 
case (SSOC) which addresses all relevant 
actions taken on the claim since the 
issuance of the SOC.  The veteran and his 
representative, if any, should be given 
the opportunity to respond to the SSOC.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).




______________________________________________
JOAQUIN AGUAYO-PERELES
Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


